EXHIBIT A
                                                                                                                  Filed
                                                                                          File Date: 1/31/2020 4:25 PM
                                                                                          Rockingham Superior Court
                                                                                                     E-Filed Document




                                STATE OF NEW HAMPSHIRE
ROCKINGHAM, SS                                                              SUPERIOR COURT

                                         Julie Keiran
                                       6A Hovey Road
                                    Londonderry, NH 03053

                                                v.

                                    Rent-A-Center East, Inc.
                                    5501 Headquarters Drive
                                       Plano, TX 75024

                                                AND

                                        Michael Palermo
                                  c/o Rent-A-Center East, Inc.
                                     1653 Middlesex Street
                                       Lowell, MA 01851


                                  Case # 218-2020-CV-00126


                     COMPLAINT AND REQUEST FOR JURY TRIAL

        NOW COMES Plaintiff, Julie Keiran, by and through her attorney, Law Office of Leslie

H. Johnson, PLLC, and complains against Rent-A-Center East, Inc. and Michael Palermo,

Defendants, and in support thereof states as follows:

        1.     Julie Keiran (hereinafter “Ms. Keiran” or “Plaintiff”) requests a trial by

jury.

        2.     Ms. Keiran, a female, brings this action pursuant to the statutory and common

laws of the State of New Hampshire, particularly New Hampshire’s law against discrimination,

NH RSA 354-A, et seq., including for gender discrimination/termination, hostile environment

and retaliation, and for disability discrimination/termination and failure to accommodate which

are also contrary to Title VII and the Americans with Disabilities Act (ADA), 42 USC §12101, et




                                            1
seq., as amended, including the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat.

3553 (ADAAA” or “amended Act”), respectively. Ms. Keiran asserts, and requests, equitable

relief and all damages as allowed by law under NH RSA 354-A, et seq.

                                            PARTIES

       3.      Plaintiff, Julie Keiran a female citizen of the United States of America, with an

address of 6A Hovey Road, Londonderry, County of Rockingham, State of New Hampshire

03053, was employed by Defendant RAC from on or about 06/26/16 until on or about 06/23/17.

Ms. Keiran was pregnant during work for Defendant and delivered her child on 08/21/17. Ms.

Keiran was a qualified person with a temporary disability.

       4.      Rent-A-Center East, Inc. (hereinafter “Defendant RAC”), is a foreign corporation

doing business in New Hampshire, with a principal office address of 5501 Headquarters Drive,

Plano, TX 75024. The Rent-A-Center locations where Ms. Keiran worked are located at 490

Valley Street, Manchester, NH 03103 and 50 Storrs Street, Concord, NH 03301. Its Registered

Agent is CT Corporation System, 2 1/2 Beacon Street, Concord, NH 03301. Defendant RAC has

at least several hundred, if not thousands, of employees across the country.

       5.      Michael Palermo (hereinafter “Defendant Palermo”), a male, is the District

Manager of Defendant RAC. Defendant Palermo’s address is unknown to Ms. Keiran, therefore,

alternatively, his Rent-A-Center primary address is 1653 Middlesex Street, Lowell MA 01851.

Defendant Palermo aided and abetted Defendant RAC in committing discrimination, harassment

and creating a hostile, intimidating and offensive work environment for Ms. Keiran which

affected the terms, conditions and privileges of her employment. Defendant Palermo also

retaliated against Ms. Keiran by harassing her and firing her, on the basis of her complaints

concerning her treatment and requests for accommodations based on pregnancy/gender and




                                             2
disability.

                                VENUE AND JURISDICTION

          6.    On or about 12/05/17, Ms. Keiran filed a timely Charge of Discrimination with

the New Hampshire Commission for Human Rights, being Charge #16D-2018-00072. Ms.

Keiran removed her Charge on or about 12/31/18 which closed their case. Ms. Keiran also gave

notice to the EEOC that she was removing her case and filing suit. A Notice of Right to Sue was

issued on October 31, 2019 and received on November 4, 2019, and this suit is filed within 90

days of receipt thereof.

          7.    Venue and jurisdiction are proper as Ms. Keiran worked for Defendants at the

Rent-A-Center locations at 490 Valley Street, Manchester, NH 03103, and 50 Storrs Street,

Concord, NH 03301, but lived in Rockingham County at the time of the incidents complained of

herein.

                                  STATEMENT OF FACTS

          8.    Ms. Keiran was employed by Defendant RAC from approximately 06/26/16 until

on or about 06/23/17.

          9.    Ms. Keiran was hired as a Manager in Training (“MIT”) assigned to Store 532

located at 490 Valley Street in Manchester NH, where she was to be trained while she worked.

As a MIT, Ms. Keiran was supposed to be trained for a minimum of 6-8 months, which included

a four-step process, each step signed by the store manager training her as the step was completed.

Once all four steps were successfully completed and signed off by the training store manager,

Ms. Keiran would become a Store Manager.

          10.   On or about 11/12/16, Ms. Keiran was asked by Defendant Palermo, her District

Manager, to help out at Store 1826 located at 50 Storrs Street, Concord NH, for a few weeks,




                                            3
which she gladly did.

       11.     On or about 11/29/16, Ms. Keiran was offered the Store Manager position at Store

1826 by Defendant Palermo, even though she had not completed her training. Defendant

Palermo informed Ms. Keiran the position came with an annual salary of $50,000.00 based on

50+ hours per week, and Ms. Keiran accepted the position.

       12.     Ms. Keiran’s training was supposed to be completed prior to her promotion;

however, due to Store 532 being so busy and understaffed, the store training manager, Tammy

Quinones-Davila, only had time to train Ms. Keiran through Step 1. Defendant Palermo was

supposed to sign off that Step 1 (called Red Star Training) was completed, but he never did.

Defendant Palermo was very aware of where Ms. Keiran was in her training, only having

completed Step 1 of 4 steps, and told Ms. Keiran that he was not worried about it, that this was a

big step for her career and that Defendant RAC would eventually get to the rest of her training,

however, he provided no timeline.

       13.     On or about 11/29/16, Ms. Keiran became Store Manager of Store 1826. She was

expected to work 6 days per week, including Saturdays from 7 AM to 7:30 PM or 8 PM with 30

minutes for lunch. Some weeks, Ms. Keiran did not have a day off, if the store numbers were not

what Defendant Palermo wanted or he wanted her to work.

       14.     On or about 02/24/17, Ms. Keiran called Defendant Palermo and told him she was

pregnant with a due date of 08/19/17. Defendant Palermo showed little reaction; however, he put

a huge push on getting Ms. Keiran’s employees trained properly and ready to handle the store

while she was out on maternity leave. Ms. Keiran asked about her training; and, again,

Defendant Palermo told her not to worry about it, that he needed her staff trained first and to call

him with any questions. Ms. Keiran believes Palermo refused to train her because she was




                                             4
pregnant.

       15.    Once promoted to Store Manager, and after learning Ms. Keiran was pregnant,

Defendant Palermo began to belittle and yell at Ms. Keiran daily. Defendant Palermo would end

most phone calls with Ms. Keiran by yelling, swearing, and hanging up on her. Even during

group conference calls with various store managers, Defendant Palermo would yell, belittle and

hang up. By way of example, which is not all-inclusive, Defendant Palermo made the following

comments:

              a.      Defendant Palermo would ask Ms. Keiran a question such as, "Why aren’t

       your sales numbers up?" If he wasn’t happy with her answer, he would say, "That’s such

       bullshit Julie. You’re half-assing the calls obviously. Call me back when you have

       results," and hung up on her;

              b.      Defendant Palermo often said, "Don't give me that shit" during one-on-one

       phone conversations, or when he pulled Ms. Keiran out back in her store to yell at her

       and her employees could hear him yelling;

              c.      Defendant Palermo consistently used the word “bullshit” and occasionally

       the word “fuck,” when he was worked up;

              d.      Defendant Palermo often said things like, "You have two ears and one

       mouth. You need to shut one and open the other two," which was belittling; and

              e.      Defendant Palermo frequently asked if she knew how to read English, if

       she had a hearing problem, “Do you even listen when people talk? Did you go to school

       as a kid?”

       16.    Due to the stress, Ms. Keiran was experiencing from the harassment she received

nearly daily from Defendant Palermo and the long hours, she was taken to the emergency room




                                           5
on several occasions, including for treatment of anxiety, stress, bleeding (placenta detaching),

and premature contractions. Ms. Keiran made Defendant Palermo aware of each medical visit

and that stress from work was the cause. Defendant Palermo would then tell Ms. Keiran, “Then

don’t stress. It’s that simple.”

        17.     On or about 05/02/17, due to multiple emergency room visits caused by stress

from work, which stress caused various physical reactions, including but not limited to full body

hives, high anxiety, panic attacks, and bleeding, Ms. Keiran’s doctor wrote a note stating she

should not work more than 40 hours per week. Ms. Keiran told Defendant Palermo and he made

a 40-hour schedule for her which she adhered to.

        18.     On or about 06/14/17, after another emergency room visit due to stress at work,

symptoms which included full body hives, and premature contractions, Ms. Keiran’s doctor

wrote another note further reducing her hours to 6 per day with a 30 hour per week maximum.

Ms. Keiran was repeatedly warned that if she did not slow down, or her stress at work was not

lessened, she would be pulled from work all together. Needing her income, Ms. Keiran was

unable to just leave work and should not have had to do so.

        19.     On or about 06/15/17, when Ms. Keiran was approximately 7 months pregnant,

she called Defendant Palermo to tell him about the results of her 06/14/17 doctor appointment

and the note her doctor gave her further reducing her hours. Before Ms. Keiran could inform

Defendant Palermo of the note, he started belittling her, including yelling and swearing at her

about the store schedule and store numbers, which actually were the best they had been in a year.

Defendant Palermo then hung up on Ms. Keiran.

        20.     Due to Defendant Palermo’s inappropriate harassing behavior, Ms. Keiran burst

into tears in front of her employees and customers. Ms. Keiran waited until she was able to calm




                                             6
down and then sent Defendant Palermo a text message informing him of her doctor note and

sending him a picture text of the note. Defendant Palermo’s response was, “I will address this

with John [Regional Manager]…I will get back to you later today or tomorrow morning.”

        21.    Defendant Palermo called Ms. Keiran later that day and said he had no choice but

to honor the doctor’s note and that he would make a schedule accommodating her and have it to

Ms. Keiran by the next day. In addition, Defendant Palermo told Ms. Keiran, “Unfortunately, I

can't demote you or pay you hourly instead,” and that he could not send another manager to

assist her.

        22.    Defendant Palermo’s response and comments, especially the fact Defendant

Palermo wanted to demote her and cut her pay, upset Ms. Keiran. In addition, Defendant

Palermo instructed Ms. Keiran to work every day to get every employee trained; however,

regarding Ms. Keiran’s training, he stated that would not be done until “after the baby.”

        23.    Defendant Palermo expected Ms. Keiran to continue to work 10-13 hours per day

contrary to her doctor note limiting her to 6 hours per day/30 hours per week. While Ms. Keiran

waited for Defendant Palermo’s response, she worked a full 10-hour day on 06/15/17.

        24.    In the meantime, Defendant Palermo refused to answer any of Ms. Keiran’s phone

calls; and, the few times he called her store, he asked for sales numbers from the staff member

answering the phone and then hung up without ever speaking to Ms. Keiran. In the past,

Defendant Palermo usually asked for Ms. Keiran since informing him of the numbers was part of

her job as Store Manager, and he rarely spoke to her employees.

        25.    Due to Defendant Palermo’s refusal to take or return Ms. Keiran’s calls, on or

about 06/16/17, Ms. Keiran called the Human Resource Department (“HR”) to speak to someone

about her doctor’s note. HR referred Ms. Keiran to Jose in Defendant RAC’s legal department.




                                             7
When Ms. Keiran spoke with Jose and explained that she had a doctor’s note and that she was

unsure of what to do because her doctor was instructing her to not work more than 6 hours a day,

but that Defendant Palermo was expecting her to work 10-13 hours per day, Jose asked Ms.

Keiran to fax the doctor’s note to him and he would handle the matter and contact Defendant

Palermo. Ms. Keiran faxed the note to Jose as instructed.

        26.     At approximately 3 PM on 06/16/17, Defendant Palermo called Ms. Keiran, told

her he was extremely upset that she had contacted corporate, and they could not accommodate

her. Defendant Palermo told her effective immediately she was being placed on "forcible

maternity leave," that she needed to pack all her belongings, hand over her codes and keys and

be escorted out by Jimmy Wakefield, a MIT.

        27.     Ms. Keiran told Defendant Palermo that she had never heard of forcible maternity

leave and asked if her short term disability would cover something like that. Defendant Palermo

retorted, “It’s none of my concern,” and instead repeated that Defendant RAC could not

accommodate her; could not demote her; could not put her on an hourly wage because managers

are paid salary; and, therefore, they had no choice but to send Ms. Keiran home until after the

birth of her child.

        28.     At approximately 3:15 PM, Ms. Keiran sent a text message to Defendant Palermo

and asked him to at least allow her to work until 06/26/17, her one-year anniversary with

Defendant RAC. Defendant Palermo sent a reply text, “Sorry, spoke to John and we are unable

to do that,” meaning they would not accommodate her.

        29.     At approximately 4 PM, Ms. Keiran called Jose and told him what had just

transpired. Jose advised Ms. Keiran to call their disability carrier immediately as he did not know

anything about forced maternity leave. In addition, Jose informed Ms. Keiran that he would




                                             8
contact a few people and then speak with Defendant Palermo, but that until further notice she

was to do as Defendant Palermo had instructed and go home.

       30.     Ms. Keiran then called the disability carrier and opened a short-term disability

claim. The carrier informed Ms. Keiran that if her employer placed her on maternity leave

without a doctor’s note placing her out of work, she would most likely be denied.

       31.     At approximately 5 PM, Ms. Keiran finished packing all her belongings, handed

over all items as requested, and was escorted out of the building.

       32.     Ms. Keiran was to have worked 06/17/17, 06/19/17 and 06/20/17 as her regular

schedule before she was placed on forced maternity leave.

       33.     On or about 06/19/17, Defendant Palermo arrived at the store; and, according to

staff, ripped apart Ms. Keiran’s office searching through her drawers, paperwork, files, etc.

Defendant Palermo then proceeded to ask staff questions, attempting to see what, if anything,

Ms. Keiran had done to break the rules. It was obvious Defendant Palermo was trying to find

something to justify firing Ms. Keiran. In fact, Defendant Palermo told two employees, E.

Dionne and T. Handt, regarding Ms. Keiran, "She won't be with the company much longer."

Defendant Palermo told another employee, J. Wakefield, that the store would be open for a Store

Manager position shortly and to "sit tight," meaning this individual would be the next Store

Manager and replace Ms. Keiran.

       34.     On 06/20/17, Ms. Keiran was supposed to work. After learning from the staff

what Defendant Palermo had done, on or about 06/20/17, Ms. Keiran called Jose and left a

message. Shortly thereafter, Jose returned the call and asked Ms. Keiran why she wasn’t at work;

informed her that Defendant RAC could “absolutely accommodate” her; that Defendant Palermo

made a huge mistake; and, to return to work immediately.




                                             9
       35.      Jose further informed Ms. Keiran that he spoke to Defendant Palermo first thing

on Monday, 06/19/17, and instructed him to reinstate Ms. Keiran immediately. Ms. Keiran told

Jose she had not received any calls or text messages from Defendant Palermo and that she had

been out of work for 4 days on forced maternity leave. Jose instructed her to call Defendant

Palermo immediately.

       36.      Ms. Keiran called Defendant Palermo immediately, however, he did not answer

her call. Instead, approximately 20 minutes later at 10:33 AM, Defendant Palermo sent Ms.

Keiran a text message stating, “Not sure if you got my message. Call me when you get time. HR

approved the 30 HR schedule.” Ms. Keiran had not received a prior message from Defendant

Palermo, and she felt confident Defendant Palermo intentionally never sent a text message until

after Jose called him informing him of Ms. Keiran’s call.

       37.      Immediately after receiving Defendant Palermo’s 10:33 AM text message, Ms.

Keiran called him. Defendant Palermo told Ms. Keiran she could come back to work the next

day, 06/21/17, however, if she did not want to be docked days or hours that she missed, she must

work 30 hours in the next 3 days to ensure a full paycheck. This was contrary to Ms. Keiran’s

doctor note; and, therefore, her accommodation, and she informed Defendant Palermo of this.

Defendant Palermo told Ms. Keiran the store was suffering because of her absence, and if she

refused to work the 30 hours in 3 days then “just don’t come back at all.” Again, Defendant

Palermo told Ms. Keiran how unhappy he was that she went over his head and called corporate

on him, and informed her that he was at his wits end with her.

       38.      Due to the continued threat of losing her job, Ms. Keiran went back to work,

believing she would have to work 30 hours in 3 days, putting the life and health of her and the

baby at risk.




                                            10
       39.     On or about 06/21/17, Ms. Keiran reported to work, but called both HR and Jose

in Legal. Jose instructed Ms. Keiran to work no more than 6 hours, stating, "I don't know what is

wrong with your district manager, your doctor note is written in plain English. I will talk to him

again. If you have any further issues with your district manager contact me immediately."

       40.     HR returned Ms. Keiran’s call and confirmed she was to work 30 hours at 6 hours

per day and would receive her normal salary rate.

       41.     Ms. Keiran then sent a text at 1:27 PM to Defendant Palermo telling him that

corporate confirmed she could not work over 6 hours per day.

       42.     On or about noon on 06/23/17, Defendant Palermo arrived at the store, said

nothing to Ms. Keiran, went into her office without asking to use it, and shut the door.

Approximately one hour later Defendant Palermo called Ms. Keiran into her office. Defendant

Palermo had someone from Loss Prevention on speaker phone. The Loss Prevention

representative introduced himself, asked Ms. Keiran a series of questions, and instructed her to

write a statement of events. Defendant Palermo handed Ms. Keiran a stack of statement forms

which stated she was writing her statement of her own free will and not being coerced by

anyone.

       43.     Ms. Keiran told them she did not want to write a statement at that time. However,

Defendant Palermo informed Ms. Keiran that they had a statement from a past employee, N.

Bohaker, that was very incriminating; and, if Ms. Keiran refused to write a statement then, they

would have no choice but to accept the past employee’s statement as truth and Ms. Keiran’s job

would no longer be secure.

       44.     Ms. Keiran felt bullied by both Defendant Palermo and the Loss Prevention

representative on the phone, and believed she had no choice but to write exactly what they




                                            11
dictated to her word for word. Ms. Keiran asked multiple times how they expected her to sign

that the statement was not coerced when in fact they were telling her exactly what to write and

forcing her to do it with the threat of losing her job. The bullying went on for approximately

1-1/2 hours. Ms. Keiran was approximately 7 months pregnant at the time and had been to the

hospital multiple times for stress due to harassment from Defendant Palermo. Once the statement

was finished, Ms. Keiran was again instructed to write that no one coerced her to write the

statement, which she did against her will under threat of job loss.

       45.     Ms. Keiran had helped two employees pay minor amounts of money on their

rental contracts and put $10.00 down for a friend overnight, all out of her own money, which as

far as she knew was not against any rule, and believes others had done so.

       46.     Once the statement was signed, Defendant Palermo instructed Ms. Keiran to step

outside of the office while he finished his conversation with Loss Prevention. Ms. Keiran

overheard portions of the conversation in which Loss Prevention told Defendant Palermo that it

was up to Defendant Palermo how he wanted to handle the situation because there was no real

loss to the company. Loss Prevention told Defendant Palermo that he could write Ms. Keiran up

or put her on a sort of probation. Defendant Palermo replied, “No. She's done. That’s all I

needed." Defendant Palermo also called his boss, John, after he got off the phone with Loss

Prevention, but Ms. Keiran did not hear the conversation.

       47.     Defendant Palermo then called Ms. Keiran back into her office and stated,

"Corporate is letting you go,” and that effective immediately she was fired. Defendant Palermo

further lied by stating he could not change the decision. As Defendant Palermo escorted Ms.

Keiran out the door, in a laughing voice he stated, "Hey, don’t have that baby too early."

       48.     Ms. Keiran applied for unemployment benefits and was initially denied due to




                                             12
Defendant RAC using the statement she was forced to write and sign against her will.

       49.     On or about 06/28/17, Ms. Keiran contacted N. Bohaker, and asked her what she

wrote in her statement. Ms. Bohaker told Ms. Keiran she never talked to anyone from Defendant

RAC nor had she written a statement. Therefore, Palermo was lying.

       50.     Ms. Keiran asserts she was discriminated against, harassed, suffered in a hostile

environment, and was ultimately wrongfully discharged by Defendants on the basis of her

gender, female, and disability/perceived disability, because she was pregnant and required an

accommodation. Ms. Keiran was also retaliated against by Defendant Palermo, and ultimately

Defendant RAC who did not protect her from the hostile environment, nor protect her job,

ultimately terminating Ms. Keiran in retaliation for her complaints of harassment and

discrimination.

       51.     In addition, Defendant Palermo is individually liable to Ms. Keiran for aiding and

abetting Defendant RAC in discrimination and for retaliating against Ms. Keiran for reporting his

discrimination and harassment, including firing her. Defendant Palermo’s behavior is

reprehensible, and he should have to pay part of any settlement or judgment out of his personal

funds, however, ultimately Defendant RAC is dually responsible for not reining him in.

       52.     Defendant RAC is responsible for all of the actions of Defendant Palermo, on the

basis of strict liability and/or under the theories of respondeat superior and vicarious liability.

       53.     Defendants knew, or should have known, that the actions described herein,

discrimination, harassment and retaliation were illegal. Defendants’ actions were contrary to the

law and done knowingly, maliciously, with reckless indifference and were egregious and

wanton, thus justifying an award of enhanced liberal compensatory damages.

       54.     Defendants’ discrimination/harassment and retaliation against Ms. Keiran has




                                              13
caused her damages, including but not limited to emotional distress, embarrassment, humiliation,

loss of her job, lost wages and benefits, anxiety, fear, loss of sleep, complications with her

medical condition and causing additional medical treatment, and to suffer other ongoing physical

and emotional symptoms.

       55.     Ms. Keiran claims all damages allowed to her by law, including but not limited to

liberal/enhanced compensatory and punitive damages, lost wages and benefits (past and future),

damages for emotional distress, embarrassment, humiliation, aggravation, anxiety, loss of sleep,

loss of reputation and other ongoing physical and emotional symptoms, attorney fees, costs, all

pre-judgment and post-judgement interest, and an amount to compensate for any negative tax

consequences that results from any judgment or decision.

       56.     Ms. Keiran also requests all equitable relief to which she may be entitled,

including but not limited to reinstatement, an apology, and appropriate discipline of Defendant

Palermo up to and including his termination.

                                          COUNT I
                         GENDER/PREGNANCY DISCRIMINATION AND
                           HOSTILE ENVIRONMENT/HARASSMENT
                                   NH RSA 354-A, et seq.
                              TITLE VII -42 U.S.C. §2000e, et seq.
                                    DEFENDANT RAC

       57.     Ms. Keiran incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein and further states as follows:

       58.     The actions of which Ms. Keiran complains herein constitute gender/pregnancy

discrimination, hostile environment/harassment, and termination, all contrary to NH RSA 354-A,

et seq. and Title VII.

       59.     The discrimination which Ms. Keiran suffered was severe and/or pervasive,

including but not limited to Defendants refusing to accommodate her reduced hours per her



                                             14
doctor’s note; yelling and screaming at her; threatening to demote her and cut her pay due to

reduced hours; failing to finish training her due to her reduced hours and being pregnant; placing

her on forced maternity leave; attempting to dock her pay due for reduced hours; falsifying Ms.

Keiran’s personnel records in an attempt to fire her; forcing Ms. Keiran to sign a written

statement against her will and under duress, such that no reasonable person would be expected to

endure same, and then actually firing her.

       60.     Said hostile environment/harassment continued during the term of Ms. Keiran’s

employment with Defendant RAC despite her complaints and no real investigation was

completed.

       61.     Ms. Keiran asserts that the treatment she received as described herein was

because of her gender, female, and because she was pregnant and required a temporary

accommodation for the duration of her medical treatment.

       62.     As a result, Ms. Keiran has suffered the damages as alleged herein, and claims all

damages as allowed by law, and all equitable relief to which she is entitled.

                                         COUNT II
                                      RETALIATION
                                  NH RSA 354-A, et. seq.
                           TITLE VII - 42 U.S.C. §2000e, et seq. and
                                    The ADA/ADAAA
                                  BOTH DEFENDANTS

       63.     Ms. Keiran incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       64.     As set forth above, Ms. Keiran was retaliated against by Defendants for her

complaints of harassment and gender discrimination/retaliation and failure to accommodate her

medical needs and her reports to corporate about same. This also constitutes pregnancy

discrimination based on gender, all of which is contrary to NH RSA 354-A, et. seq. and Title



                                              15
VII. (Title VII and the ADA/ADAAA apply only to Defendant RAC.)

       65.     As a result, Ms. Keiran has suffered the damages as alleged herein, and claims all

damages as allowed by law, and all equitable relief to which she is entitled.

                                   COUNT III
             DISABILITY DISCRIMINATION/FAILURE TO ACCOMMODATE
                    AND HARASSMENT/HOSTILE ENVIRONMENT
                               NH RSA 354-A, et seq.
                    ADA/ADAAA, 42 USC §12101, et seq., as amended
                                DEFENDANT RAC

       66.     Ms. Keiran incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       67.     Ms. Keiran was a qualified person with a temporary disability who was entitled to

a reasonable accommodation.

       68.     Towards the end of her pregnancy, Ms. Keiran was required by her doctor to work

no more than 6 hours per day for a total of 30 hours per week.

       69.     Ms. Keiran repeatedly requested this reasonable accommodation, which although

corporate HR agreed, her direct supervisor repeatedly rejected and failed to provide, to the

detriment of her and her unborn child.

       70.     Said failure to provide the reasonable accommodation, and harassing and

retaliating against her due to her requests, constitutes discrimination, which is contrary to NH

RSA 354-A, et. seq. and the ADA/ADAAA.             (The ADA claim applies only to Defendant RAC.)

       71.     Said treatment caused Ms. Keiran to suffer a hostile environment based on

pregnancy, a temporary disability, that no reasonable person would be expected to endure, and in

fact she was terminated.

       72.     As a result, Ms. Keiran has suffered the damages as alleged herein, and claims all

damages as allowed by law, and all equitable relief to which she is entitled.



                                              16
                               COUNT IV
       AIDING AND ABETTING UNLAWFUL DISCRIMINATORY PRACTICES
          INCLUDING FAILURE TO ACCOMMODATE/DISABILITY, AND
                          GENDER/PREGNANCY
                   IN VIOLATION OF NH RSA 354-A, et. seq.
                          DEFENDANT PALERMO

       73.     The paragraphs stated elsewhere in this complaint are incorporated herein by

reference as if fully set forth herein, particularly Counts I and III above, and Plaintiff further

states as follows:

       74.     Defendant Palermo retaliated against Ms. Keiran for reporting his discrimination

and harassment, including further harassing her and ultimately firing her, because of her

pregnancy/gender and temporary disability.

       75.     By harassing and discriminating against Ms. Keiran, Defendant Palermo aided

and abetted unlawful employment practices of Defendant RAC, in violation of RSA 354-A, et.

seq., particularly contrary to RSA 354-A:2 (XV)(d). See also the New Hampshire Supreme

Court’s decision in U.S. Equal Empl. Opportunity Commn. v. Fred Fuller Oil Co., Inc., 168 N.H.

606 (2016).

       76.     As a result, Ms. Keiran has suffered damages as alleged elsewhere herein, and

claims all damages as allowed by law, and all equitable relief to which she is entitled.

       WHEREFORE, Ms. Keiran prays that the Honorable Court order:

       A.      Back wages, together with lost fringe benefits and any other benefits, including

increased retirement benefits, which Ms. Keiran would have earned had she not been terminated;

       B.      Future wages, fringe benefits, loss of earning capacity and other benefits;

       C.      Reasonable attorneys’ fees, interest and costs;

       D.      Enhanced compensatory damages, liquidated damages and double damages;

       E.      Liberal/enhanced compensatory damages;


                                              17
       F.     Punitive damages;

       G.     Reinstatement;

       H.     An amount to be awarded by the Court to make up for any adverse tax

              consequences due to any judgment or award;

       I.     All available pre-judgment and post-judgment interest;

       J.     All other damages as set forth herein and/or as allowed by law;

       K.     All equitable relief which may be available; and

       L.     Such other and further relief as may be deemed just and proper.

                                                   Respectfully submitted,

                                                   JULIE KEIRAN, Plaintiff
                                                   By her attorney



Dated: January 31, 2020                                   /s/ LESLIE H. JOHNSON
                                                   Leslie H. Johnson, Esquire – NHBA #5545
                                                   Law Office of Leslie H. Johnson, PLLC
                                                   PO Box 265
                                                   Center Sandwich, NH 03227
                                                   603.284.6600
                                                   leslie@lesliejohnsonlaw.com




                                          18
